     Case 4:20-cv-00179-P Document 1 Filed 02/26/20     Page 1 of 5 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

FIVE OAKS ACHIEVEMENT                       §
CENTER, LLC,                                §
                                            §
                Plaintiff,                  §
                                            §          NO. 4:20-CV-179
v.                                          §
                                            §          JURY DEMAND
CAMP WORTH, LLC,                            §
                                            §
                Defendant.                  §
                                            §

                         PLAINTIFF’S ORIGINAL COMPLAINT

        Plaintiff Five Oaks Achievement Center, LLC files this Original Complaint

against Defendant Camp Worth, LLC and would respectfully show the Court the

following:

                                 I.   PARTIES AND SERVICE

        1.      Plaintiff Five Oaks Achievement Center (“Five Oaks”) is a limited

liability company with its principle place of business located at 5620 FM 359 Road,

Richmond, Texas 77406, that is organized under the laws of the State of Texas.

        2.      Defendant Camp Worth, LLC (“Camp Worth”) is a limited liability

company that is incorporated under the laws of the State of Texas. Camp Worth has

its principal place of business in Tarrant County, Texas. Defendant may be served

with process by serving its registered agent, Law Office of Deborah Crain, P.C. at

10707 Corporate Drive, Suite 100, Stafford, Texas 77447, and can be served there or

any other place where it may be found.




PLAINTIFF’S ORIGINAL COMPLAINT                                            PAGE 1 OF 5
     Case 4:20-cv-00179-P Document 1 Filed 02/26/20            Page 2 of 5 PageID 2



                           II.   JURISDICTION AND VENUE

        3.      This Court has federal jurisdiction over this suit under 28 U.S.C. § 1338,

as it arises from Camp Worth’s infringement of copyrighted documents.

        4.      Venue is proper in the United States Southern District of Texas

pursuant to 28 U.S.C. § 1391(b)(1) because Camp Worth resides in this district. Camp

Worth in or near Fort Worth, Texas.

                III.    BACKGROUND AND ASSERTION OF FACTS

        5.      Five Oaks is a residential treatment center dedicated to providing

quality education and behavioral treatment services to special needs children who

have been placed by school districts, agencies, or families.

        6.      On or about April 6, 2001, Craig Bibb (“Mr. Bibb”) was hired as

president, manager, and chief executive officer (“CEO”) of Five Oaks.

        7.      Mr. Bibb served as president and CEO of Five Oaks until he quit in

December of 2017.

        8.      While president of Five Oaks, Mr. Bibb made sure Five Oaks

copyrighted several of the documents it had developed to run its business.

        9.      Upon information and belief, Mr. Bibb began working at another

residential treatment facility—Camp Worth—at the same time he was still employed

with Five Oaks. Mr. Bibb continues to work for Camp Worth to this day.

        10.     Camp Worth obtained copyrighted documents and papers for use as its

policies and procedures through its agent—Mr. Bibb. Upon information and belief,




PLAINTIFF’S ORIGINAL COMPLAINT                                                   PAGE 2 OF 5
        Case 4:20-cv-00179-P Document 1 Filed 02/26/20         Page 3 of 5 PageID 3



Camp Worth knowingly used the copyrighted documents to develop and use as its

own policies and procedures.

                                 IV.   CAUSES OF ACTION

Copyright Infringement under 17 U.S.C. § 501(b) and 17 U.S.C. § 106(2).

          11.     Five Oaks incorporates by reference all the above paragraphs.

          12.     17 U.S.C. § 501(b) governs copyright infringement actions and allows

the owners of a copyright to institute an action for its infringement.

          13.     17 U.S.C. § 106(2) states that the owners of copyright have the exclusive

rights to do and authorize “[the preparation of] derivative works based upon the

copyrighted work.” 1 Camp Worth violated 17 U.S.C. § 106(2) when it knowingly used

the copyrighted documents of Five Oaks in order to develop and prepare derivative

works—namely the Policies and Procedures of Camp Worth—without permission

from Five Oaks.

          14.     Camp Worth used the copyrighted documents knowingly. Camp Worth

knew that Mr. Bibb obtained the documents from Five Oaks without permission and

proceed to use them regardless of the fact they were copyrighted documents.

          15.     Upon information and belief, Camp Worth used the copyrighted

documents of Five Oaks for its own purposes and has infringed upon these copyrights

as well. This harmed Five Oaks in an amount to be determined by the jury.




1   17 U.S.C. § 106(2).


PLAINTIFF’S ORIGINAL COMPLAINT                                                    PAGE 3 OF 5
     Case 4:20-cv-00179-P Document 1 Filed 02/26/20          Page 4 of 5 PageID 4



                                 V.    ATTORNEY’S FEES

        16.     Five Oaks requests all costs and reasonable and necessary attorney’s

fees incurred by or on behalf of Five Oaks herein, including all fees necessary in the

event of an appeal to the Court of Appeals or Supreme Court of Texas, as provided by

17 U.S.C. § 505.

                                      VI.    JURY DEMAND

        17.     Five Oaks asserts its rights under the Seventh Amendment to the U.S.

Constitution and demands, in accordance with Federal Rule of Civil Procedure 38, a

trial by jury on all issues.

                                      VII.    PRAYER

        WHEREFORE, premises considered, Plaintiff Five Oaks Achievement

Center, LLC respectfully request that Defendant Camp Worth, LLC be cited to

appear and answer, and that it be awarded a judgment under against Defendants

and be awarded:

        1.      Actual damages;

        2.      Statutory damages;

        3.      Reasonable attorney’s fees;

        4.      And any such other legal or equitable relief the court deems appropriate.




PLAINTIFF’S ORIGINAL COMPLAINT                                                  PAGE 4 OF 5
     Case 4:20-cv-00179-P Document 1 Filed 02/26/20        Page 5 of 5 PageID 5



                                 Respectfully submitted,

                                 ROBERTS MARKEL WEINBERG BUTLER HAILEY PC



                                 _________________________________________
                                 FRANK O. CARROLL III
                                 Federal Bar No. 1671202
                                 TBA No. 24082785
                                 2800 Post Oak Blvd, 57th Floor
                                 Houston, TX 77056
                                 Telephone: (713) 840-1666
                                 fcarroll@rmwbh.com
                                 swolfe@rmwbh.com
                                 ATTORNEYS FOR PLAINTIFF
                                 FIVE OAKS ACHIEVEMENT CENTER, LLC




PLAINTIFF’S ORIGINAL COMPLAINT                                             PAGE 5 OF 5
